NO. 12-20-00205-CV
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE: BRUCE DARNELL DOTSON,                             §
II, LEVI JONES-CARROLL, TRAVIS
STONER, TYRONE CLAY, HECTOR
LOPEZ, MANUEL JESSIE MENDEZ,
FARRIS TOMPKINS, COLBY                                   §       ORIGINAL PROCEEDING
CHARLES CUNNINGHAM,
CHRISTIAN SALDANA AND SAMUEL
O’CAMPO,
RELATORS                                                 §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Bruce Darnell Dotson, II, Levi Jones-Carroll, Travis Stoner, Tyrone Clay, Hector Lopez,
Manuel Jessie Mendez, Farris Tompkins, Colby Charles Cunningham, Christian Saldana, and
Samuel O’Campo, acting pro se, filed this original proceeding, which states that Relators are
offenders incarcerated in the Texas Department of Criminal Justice-Institutional Division. 1
According to Relators, “The Texas Rules of Civil Procedure require that the Court Clerk
immediately file and docket tort claims, issue summons and process paperwork in a timely
manner, and such has not been done in the case of the Relators versus the Texas Department of
Criminal Justice-Institutions [sic] Division.” Relators seek a writ of mandamus to require that
Respondent “issue summons and immediately process the received tort claims.”
        A district clerk is not a judge over which this Court has mandamus jurisdiction; nor does
the record demonstrate that issuance of a writ of mandamus against Respondent is necessary to
protect this Court’s jurisdiction. 2 See TEX. GOV’T CODE ANN. , (b) (West 2004) (writ power); see


         1
           Respondent is Teresia Coker, Anderson County District Clerk. The Texas Department of Criminal
Justice-Institutional Division is the Real Party in Interest.
        2
          For instance, we have jurisdiction to issue a writ of mandamus against a district clerk for failure to
forward to this Court a notice of appeal delivered to the clerk for filing because such is necessary to enforce our
also In re Eaton, No. 12–15–00118–CR, 2016 WL 6876502, at *1 (Tex. App.–Tyler, Nov. 22,
2016, orig. proceeding) (mem. op., not designated for publication) (appellate court lacked
jurisdiction to consider merits of mandamus petition as to district clerk); In re Vargas, No. 01-
12-00351-CV, 2012 WL 1454550, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26, 2012, orig.
proceeding) (mem. op) (per curiam) (dismissing mandamus proceeding against district clerk for
want of jurisdiction because addressing complaint that clerk refused to file petition was not
necessary to enforce appellate court jurisdiction). Because this Court lacks jurisdiction to grant
mandamus relief under the circumstances of this case, we dismiss the petition for writ of
mandamus for want of jurisdiction.
Opinion delivered September 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




jurisdiction. In re Talkington, No. 12-07-00272-CR, 2007 WL 2178551, at *1 (Tex. App.—Tyler July 31, 2007,
orig. proceeding) (mem. op., not designated for publication); see Ex parte Sanders, No. WR-80,356-01, 2013 WL
5872901, at *1 (Tex. Crim. App. Oct. 30, 2013) (order, not designated for publication) (per curiam); see also In re
Foster, No. 14-16-00698-CR, 2016 WL 5853282, at *1 (Tex. App.—Houston [14th Dist.] Oct. 6, 2016, orig.
proceeding) (mem. op., not designated for publication) (per curiam); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—
Houston [1st Dist.] 2006, orig. proceeding).
                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       SEPTEMBER 16, 2020

                                       NO. 12-20-00205-CV



   BRUCE DARNELL DOTSON, II, LEVI JONES-CARROLL, TRAVIS STONER,
     TYRONE CLAY, HECTOR LOPEZ, MANUEL JESSIE MENDEZ, FARRIS
   TOMPKINS, COLBY CHARLES CUNNINGHAM, CHRISTIAN SALDANA AND
                       SAMUEL O’CAMPO,
                              Relators
                                V.

                                        TERESIA COKER,
                                           Respondent


                                      ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Bruce Darnell Dotson, II, Levi Jones-Carroll, Travis Stoner, Tyrone Clay, Hector Lopez, Manuel
Jessie Mendez, Farris Tompkins, Colby Charles Cunningham, Christian Saldana and Samuel
O’Campo; who are the relators in appellate cause number 12-20-00205-CV. Said petition for
writ of mandamus having been filed herein on August 27, 2020, and the same having been duly
considered, because it is the opinion of this Court that it lacks jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
                    By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                    3